Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Note: The instant OA is necessitated by a correction to claim 9, which lacks a period at the end of the claim.  

Election/Restrictions
Claims 1-16 are allowable.  Pursuant to MPEP § 821.04(a) and 806.04(h), the restriction and species election requirements set forth in the communication dated Mar. 7, 2022 are hereby withdrawn.  In view of the withdrawal of the election requirements, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.  

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner's amendment was given in a telephone interview with Pamela Mingo on Jun. 23, 2022.  
TITLE

The title has been changed as follows: "Cyclic peptide immunomodulators".  

The claims are amended as follows: 


9. (Currently Amended) The method of claim 6 wherein the additional agent is a TLR7 and/or TLR8 agonist.  

12. (Currently Amended) A method of treating an infectious disease in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a compound of claim 1 or a therapeutically acceptable salt thereof, wherein treating refers to inhibiting the disease or relieving the disease.  

15. (Currently Amended) A method of treating septic shock in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a compound of claim 1 or a therapeutically acceptable salt thereof, wherein treating refers to inhibiting the disease or relieving the disease.  

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The prior art does not teach or reasonably suggest the instantly claimed peptide structure having a exocyclic ring located in the specific position and having the specific structure required by instant claim (I).  Thus, the claims are considered free of the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/Kevin S Orwig/Primary Examiner, Art Unit 1658